Citation Nr: 1541153	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-11-323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1977 to August 1980.

This appeal is before the Board of Veteran's Appeals (Board) from an September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. The Board remanded the case in June 2012.


FINDINGS OF FACT

The Veteran does not have an acquired psychistaric disorder related to service.


CONCLUSION OF LAW
The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, 'there is no reasons or bases requirement imposed on examiners.' Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.' Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examination provided in May 2010 is adequate under the law. Moreover, the Board remanded this case in April 2014 to afford the Veteran another VA examination that perhaps would show a current hearing loss disability for VA purposes; the examination was scheduled for November 2014. The Veteran, however, failed to report. While VA has a duty to assist the claimant in developing evidence pertinent to her claim, the appellant also has a duty to assist and cooperate with VA in developing this evidence. 38 C.F.R. § 3.159(c). The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service. 38 C.F.R. §3.306

The Veteran reported a history of occasional mild anxiety reaction, not disabling on her August 1977 entrance examination. 

The Veteran was diagnosed with schizophrenia  



ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


